Proceeding dismissed on the merits and respondent’s determination dated July 27, 1971 confirmed, without costs. On the record presented, it is our opinion that there is substantial evidence to sustain the determination that petitioner was properly arrested, that he was requested to submit to a chemical test to determine the alcoholic content of his blood and that he was properly warned of the penalty for refusal to take the test, but refused to take it. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.